DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22, 23, 25 and 26 are rejected under 35 U.S.C. 102 as being anticipated by Li et al (US 2009/0153805; hereinafter referred to as Li).
Regarding Claim 22, Li teaches a projector (Figure 2), characterized in comprising: 
a housing (Figure 2; Housing 10); 
a light source module (Figure 2; Light Source 20), disposed in the housing (Figure 2; Housing 10) and configured to provide an illumination beam (see Paragraph [0014]); 
a light engine module (Figure 2; Liquid Crystal Panel 130), disposed in the housing (Figure 2; Housing 10) and configured to convert the illumination beam into an image beam (see Paragraph [0014]); 

a three-dimensional vapor chamber thermal module (Figure 2; Heat Dissipation System 30), disposed in the housing (Figure 2; Housing 10) and contacting the light source module (Figure 2; Light Source 20) or the light engine module, wherein the three-dimensional vapor chamber thermal module (Figure 2; Heat Dissipation System 30) comprises: 
a base (Figure 3; Base 510), having a first internal space (Figure 3; Groove 513); 
at least one heat pipe (Figure 3; Heat Pipe 80), having a second internal space (see Paragraph [0019]; wherein it is disclosed that the heat pipe 80 has a phase-changeable working fluid sealed therein thereby indicating an internal space), wherein the first internal space (Figure 3; Groove 513) of the base (Figure 3; Base 510) and the second internal space (see Paragraph [0019]; wherein it is disclosed that the heat pipe 80 has a phase-changeable working fluid sealed therein thereby indicating an internal space) of the at least one heat pipe (Figure 3; Heat Pipe 80) communicate with each other (see Paragraph [0021]); 
a plurality of fins (Figure 3; First Fins 530), disposed on the at least one heat pipe (see Figure 3; wherein the first fins 530 are disposed on the heat pipe 80); and 
a fluid (Paragraph [0019]; Phase-Changeable Working Fluid ), flowing in the first internal space and the second internal space (see Paragraphs [0019] and [0021]).
Regarding Claim 23, Li teaches the limitations of claim 22 as detailed above.
Li further teaches the base (Figure 3; Base 510) is in a flat plate shape (see Figure 3), the at least one heat pipe (Figure 3; Heat Pipe 80) is perpendicular to the 
Regarding Claim 25, Li teaches a projector (Figure 2), characterized in comprising: 
a housing (Figure 2; Housing 10);
a light source module (Figure 2; Light Source 20), disposed in the housing (Figure 2; Housing 10) and configured to provide an illumination beam (see Paragraph [0014]); 
a light engine module (Figure 2; Liquid Crystal Panel 130), disposed in the housing (Figure 2; Housing 10) and configured to convert the illumination beam into an image beam (see Paragraph [0014]); 
a projection lens module (Figure 2; Lens Module 150), configured to project the image beam to form an image (see Paragraph [0014]); and 
a tower thermal module (Figure 2; Heat Dissipation System 30), disposed in the housing (Figure 2; Housing 10) and contacting the light source module (Figure 2; Light Source 20) or the light engine module, wherein the tower thermal module (Figure 2; Heat Dissipation System 30) comprises: 
a base (Figure 3; Base 510), having at least one groove (Figure 3; Groove 513); 
at least one heat pipe (Figure 3; Heat Pipe 80), partially disposed in the at least one groove (see Figure 3 and Paragraph [0021]); and 
a plurality of fins (Figure 3; Second Fins 630), disposed on the at least one heat pipe (see Figure 3; wherein the second fins 630 are disposed on the heat pipe 80).
Regarding Claim 26, Li teaches the limitations of claim 25 as detailed above.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2009/0153805; hereinafter referred to as Li) as applied to claims 23 and 26, in view of Miyamoto et al (US 2006/0176453; hereinafter referred to as Miyamoto).
Regarding Claim 24, Li teaches the limitations of claim 23 as detailed above.
Li further discloses the base (Figure 3; Base 510) comprises a first surface and a second surface which are opposite and parallel to each other (see Figure 3).
Li does not expressly disclose that the first surface is interposed between the plurality of fins and the second surface, wherein the three-dimensional vapor chamber thermal module further comprises a boss extending from the second surface.
Miyamoto discloses a projector (Figure 1), characterized in comprising: a housing (Figure 1; Lower Case 1, Front Case 2 and Rear Case 3); a light source module (Figure 2; Light Source Lamp 5), disposed in the housing and configured to provide an illumination beam (see Figure 2 and Paragraph [0052]); a light engine module (Figure 2; DMD 15), disposed in the housing (see Figure 2) and configured to convert the illumination beam into an image beam (see Paragraph [0055]); a projection lens module (Figure 2; Projection Lens 9), configured to project the image beam to form an image (see Paragraph [0053]); and a three-dimensional vapor chamber thermal module (Figure 2; Heat Sink Member 18), disposed in the housing (see Figure 2) and contacting the light source module (Figure 2; Light Source Lamp 5) or the light engine module (see Figure 2; wherein the heat sink member 18 is contacting the DMD 15), wherein the three-dimensional vapor chamber thermal module (Figure 2; Heat Sink Member 18) comprises: a base (see Figure 6; wherein the base is the printed wiring board 20), wherein the base (Figure 6; Printed Wiring Board 20) is in a flat plate shape (see Figure 6); wherein 
the base (see Figure 6; wherein the base is the printed wiring board 20) comprises a first surface and a second surface which are opposite and parallel to each other (see Figure 6; wherein the first surface is the surface directly in contact with heat sink member 21 and the second surface is directly in contact with boss 8c), and the first surface is interposed between the plurality of fins (Figure 6; heat radiation fins 21c) and the second surface (see Figure 6), and wherein the three-dimensional vapor chamber thermal module (Figure 6; Heat Sink Member 18) further comprises a boss (Figure 6; Boss 8c) extending from the second surface (see Figure 6).

Regarding Claim 27, Li teaches the limitations of claim 26 as detailed above.
Li further discloses the base (Figure 3; Base 510) comprises a first surface and a second surface which are opposite and parallel to each other (see Figure 3).
Li does not expressly disclose that the first surface is interposed between the plurality of fins and the second surface, wherein the tower thermal module further comprises a boss extending from the second surface.
Miyamoto discloses a projector (Figure 1), characterized in comprising: a housing (Figure 1; Lower Case 1, Front Case 2 and Rear Case 3); a light source module (Figure 2; Light Source Lamp 5), disposed in the housing and configured to provide an illumination beam (see Figure 2 and Paragraph [0052]); a light engine module (Figure 2; DMD 15), disposed in the housing (see Figure 2) and configured to convert the illumination beam into an image beam (see Paragraph [0055]); a projection lens module (Figure 2; Projection Lens 9), configured to project the image beam to form an image (see Paragraph [0053]); and a tower thermal module (Figure 2; Heat Sink Member 18), disposed in the housing (see Figure 2) and contacting the light source module (Figure 2; Light Source Lamp 5) or the light engine module (see Figure 2; wherein the heat sink member 18 is contacting the DMD 15), wherein the tower thermal module (Figure 2; Heat Sink Member 18) comprises: a base (see Figure 6; wherein the base is the printed wiring board 20), wherein the base (Figure 6; Printed Wiring Board 20) is in a flat plate shape (see Figure 6); wherein 
the base (see Figure 6; wherein the base is the printed wiring board 20) comprises a first surface and a second surface which are opposite and parallel to each other (see Figure 6; wherein the first surface is the surface directly in contact with heat sink member 21 and the second surface is directly in contact with boss 8c), and the first surface is interposed between the plurality of fins (Figure 6; heat radiation fins 21c) and the second surface (see Figure 6), and wherein the tower thermal module (Figure 6; Heat Sink Member 18) further comprises a boss (Figure 6; Boss 8c) extending from the second surface (see Figure 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projector of Li such that the first surface is interposed between the plurality of fins and the second surface, wherein the tower thermal module further comprises a boss extending from the second surface, as taught by Miyamoto, because doing so would predictably facilitate a reliable connection between the base and the light source module or light engine module.


Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 1, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious wherein the housing has a space for accommodating the thermal module, a dimension of the space is L, an average velocity of the airflow before entering the plurality of fins is V, and a pitch between adjacent fins of the plurality of fins is P, wherein a reference value Y= [2.9*(V+1)*(P-2.3)^2 + 2.4*(V-3.308)^2 + 15.82], and when L is greater than or equal to Y, the thermal module is a three-dimensional vapor chamber thermal module or a tower thermal module. This limitation in combination with the other limitations of claim 1 renders the claim non-obvious over the prior art of record.
Likewise, dependent claims 2-21 are non-obvious over the prior art by virtue of their dependency upon allowable independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648.  The examiner can normally be reached on Monday-Friday 10am - 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882